UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1387


ROSS A. FIORANI, JR.,

                Plaintiff - Appellant,

          v.

NAVY FEDERAL CREDIT UNION; FAIRFAX COUNTY POLICE, Law-
Enforcement Agency; FEIGLESON, A Fairfax County Police
Officer,

                Defendants - Appellees,

          and

ROBERT BERGER, Senior Vice-President of Navy Federal; KAREN
COMPHER, Senior manager at Navy Federal; JOHN STEINER,
Manager of Navy Federal; KIM LILLY, Manager at Navy Federal;
SIA, A Company; THEMA SCOTT, Tow-Truck Driver,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00291-LO-TCB)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ross A. Fiorani, Jr., Appellant Pro Se. Mark Bierbower, HUNTON
& WILLIAMS, LLP, Washington, DC; Thomas R. Waskom, HUNTON &
WILLIAMS,   LLP,  Richmond,   Virginia;  Ann   Gouldin Killalea,
Assistant County Attorney, David P. Bobzien, FAIRFAX COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Ross A. Fiorani, Jr., appeals the district court’s order

dismissing his civil complaint.             We have reviewed the record and

find no reversible error.            Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.         Fiorani v. Navy Fed. Credit Union, No.

1:15-cv-00291-LO-TCB (E.D. Va. Apr. 14, 2015).                We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3